EXHIBIT 10.4




INVESTMENT ADVISORY AGREEMENT




AGREEMENT, made this 31st  day of October, 2006 by and between, The Enlightened
Gourmet, Inc., having its principal place of business at 236 Centerbrook,
Hamden, CT 06518 hereinafter the “Company” and Charles Morgan Securities Inc.,
 having its principal place of business at 120 Wall St., 16th Fl, New York,  NY
10005, hereinafter the (“Consultant”).




WHEREAS, the Company desires to retain the Consultant for consulting services in
connection with the Company’s business affairs, and the Consultant is willing to
undertake to provide such services as hereinafter fully set forth:




W I T N E S S E T H




NOW, THEREFORE, the parties agree as follows:




1.

Term: The twenty four (24) months from the date hereof. This contract is binding
on both parties.




2.

Nature of Services: The Company hereby engages Consultant to render the services
 hereinafter described during the term hereof on a non-exclusive basis (it being
understood and agreed that Consultant is free to render the same or similar
services to any other entity selected by it).




(a)

Advice concerning on-going strategic corporate planning and long-term investment
policies, including any revision of the Company’s business plan.

(b)

Evaluation of the Company’s managerial, marketing and sales requirements.

(c)

Advice with regards to potential mergers and acquisitions, whether the Company
will be the acquiring company or the target of acquisition.

(d)

Advice regarding the sales of securities in private transactions.

(e)

Introduction to Exchanges’ and Registered Associations’ market participants.

(f)

Introductions to Financial institutions and Money Managers

(g)

Introduction to Exchanges’ and Registered Associations’ market services for the
Company’s securities.

(h)

Introductions to independent analyst that may provide in third party coverage on
the Company.

(i)

Hold a shareholders meeting with industry professionals.




3.

Responsibilities of the Company: The Company shall provide the Consultant with
all financial and business information about the Company as requested by the
Consultant in a timely manner. In addition, executive officers and directors of
the Company shall make themselves available for personal consultations with the
Consultant and/or third party designees, subject to reasonable prior notice,
pursuant to the request of the Consultant.











Initial______________




 - 1 -










--------------------------------------------------------------------------------

4.

Compensation:  For corporate financial advisory services, due diligence,
business development, strategic planning and other consulting work to be
accomplished not related to any public financing, we mutually agree that the
Consultant will be entitled to compensation and other consideration during the
term of the agreement as provided in subparagraphs (a), (b) and (c) below:




(a)

The Company will pay an engagement fee of $30,000 (thirty thousand dollars).This
fee is due and payable at such time that the company receives financing, whether
or not through the services of the Consultant. This fee will be paid in cash.




(b)

The Company will additionally pay a fee of $240,000 (two hundred and forty
thousand dollars) to Consultant in twenty four equal monthly installments of ten
thousand dollars payable on the fifteenth of each month after the commencement
of this agreement.  Notwithstanding the foregoing, the first three months of
such monthly payments ($30,000) shall be pre-paid by the Company at the break of
escrow from the first financing of up to $1.5 Million dollars of convertible
notes.  Although all such monthly payments shall continue to accrue, the
Company, provided it proceeds with the Second Contemplated Offering (as
described in the accompanying investment banking agreement) , may defer payments
for months four through six until the earlier of month seven or the break of
escrow of the Second Contemplated Offering.  This fee (other than the first
$30,000) may be paid in cash or, if the Company is public at the time the fee is
due, the fee may be paid in free trading stock at the election of the Company.
  If paid with common stock of the Company then it is agreed that the Company
will pay with free trading common stock having a value of 125% of the cash
payment alternative, based on the closing bid price of the common stock of the
Company on the due date the payment is due.




(c)

The Company will also pay a fee of 13,250,000 shares of common stock of the
Company or its assigns.  This stock will be paid to Consultant and/or its
assigns within thirty days of the signing of this agreement.  




5.

Expenses:  The Company shall reimburse the Consultant for actual out-of pocket
expenses incurred by the Consultant.  Consultant shall obtain prior approval of
the Company for any expenses to be incurred in excess of $1,500 and may require
the Company to make direct payment of expenses.  The Company shall also
reimburse the Consultant for the costs of all travel and related expenses
incurred by the Consultant in connection with the performance of its services
hereunder. Expenses shall be due and payable when billed and after they have
been incurred.








Initial______________




 - 2 -










--------------------------------------------------------------------------------

6.

Indemnification: The Company agrees to save, defend, indemnify and hold harmless
the Consultant from any kind of liabilities, of every kind, nature and
description, fixed or contingent (including, without limitations,  reasonable
counsel fees and expenses in connection with any action, claim or proceeding
relating to such liabilities) arising out of the services provided hereunder,
including but not limited to, by any reason of any breach or failure of
observance or performance or untrue or incorrect statement of any term,
commitment, representation, warranty, covenant or agreement made by the Company;
or by any reason of negligence of the Company regarding or in accordance with
any duty, document, obligation, responsibility, or other performance of service
arising out of this transaction.  In the event that Consultant requests
indemnification hereunder (the “Indemnified Party”), Consultant agrees to notify
the Company (the “Indemnifying Party”) with reasonable promptness of any claim
asserted against it in respect to which any Indemnifying Party may be liable
under this Agreement, which notification shall be accompanied by a written
statement setting forth the basis of such claim and the manner of calculation
thereof.  The Indemnifying Party shall defend any such claims, threatened or
asserted, at its sole expense.  The Indemnified Party shall be permitted to
choose the legal counsel of its choice to defend any such threatened or asserted
claim.   




7.

Complete Agreement:    This Agreement contains the entire Agreement between the
parties with respect to the contents hereof and supersedes all prior agreements
and understandings between the parties with respect to such matters, whether
written or oral. Neither this agreement, nor any term or provision hereof may be
changed, waived, discharged or amended in any manner other than by any
instrument in writing, signed by the party against which the enforcement of the
change, waiver, discharge or amendment is sought.




8.

Counterparts: This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which shall constitute but one
Agreement.   Facsimile signatures shall be agreed to be as originals and shall
be binding with the full force and effect as if they were original signatures.




9.

Jurisdiction/Venue   The parties hereby agree that any dispute which may arise
between them arising out of or in connection with this Agreement shall be
adjudicated exclusively before a court located in New York City, and they hereby
submit to the exclusive jurisdiction of the courts of the State of New York
located in New York, New York and of the federal courts in the Southern District
of New York with respect to any action or legal proceeding commenced by any
party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested.








Initial______________




 - 3 -










--------------------------------------------------------------------------------

10.

Disclosure: Any financial or other advice rendered by the Consultant pursuant to
this Agreement may not be disclosed publicly in any manner without the prior
written approval of the Consultant unless required by any court, government, or
regulatory agency.   All non-public information given to the Consultant by the
Company will be treated by the Consultant as confidential information, and the
Consultant agrees not to make use of such information other than in connection
with its performance of this Agreement, provided, however, that any such
information may be disclosed if required by any court or governmental or
regulatory authority, board or agency. “Non-public information” shall not
include any information which (i) is or becomes generally available to the
public other than as a result of a disclosure by the Consultant; (ii) was
available to the Consultant prior to its disclosure to the Consultant by the
Company, provided that such information is not known by the Consultant to be
subject to another confidentiality agreement with another party; or  (iii)
becomes available to the Consultant on a non-confidential basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with the Company.  




11.

Severability:  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule, such invalidity, illegality or
unenforceability will not effect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.




12.

Choice of Law: This agreement shall be governed by, construed, interpreted and
the rights of the parties determined in accordance with the laws of the State of
New York, without reference to the principles of conflicts of law.




13.

Miscellaneous:




(a) Neither the Consultant nor its affiliates, or their respective officers,
directors, employees, agents or controlling persons shall be liable, responsible
or accountable in damages or otherwise to the Company or its affiliates, or
their respective officers, directors, employees, agents or controlling persons
for any act or omission performed or omitted by the Consultant with the respect
to the services provided arising out of or relating to this Agreement.




(b) All final decisions with respect to consultation, advice and services
rendered by the Consultant to the Company shall rest exclusively with the
Company, and Consultant shall not have any right or authority to bind the
Company to any obligation or commitment.








Initial______________




 - 4 -










--------------------------------------------------------------------------------

Agreed and Accepted on the date first written above, by and between:




THE ENLIGHTENED GOURMET, INC

     CHARLES MORGAN SECURITIES, INC




By: /s/ ALEXANDER L. BOZZI, III          

By:   /s/ PAUL E. TABOADA

       Alexander L. Bozzi III             

         Paul E. Taboada

       President and Chairman

                                 President/ CEO











Initial______________




 - 5 -








